Citation Nr: 1008231	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-02 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from January 1988 to 
January 1992, from October15, 2004 to September 7, 2005, and 
from September 2006 to February 2007.  He also had periods of 
inactive duty training in the Army National Guard.  His 
awards and decorations include two Combat Infantryman Badges.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, wherein the RO denied service 
connection for Meniere's disease, tinnitus, and hearing loss.  
The Veteran filed a timely disagreement as to that 
determination.  In October 2007, the RO issued a rating 
decision in which service connection was granted for tinnitus 
with an evaluation of 10 percent and for bilateral hearing 
loss with an evaluation of zero percent.  This was a full 
grant of the benefits sought on appeal with regard to those 
issues, and they are not before the Board for appellate 
consideration at this time.


FINDINGS OF FACT

1.  Meniere's disease was not found on entry examinations 
during any of the Veteran's periods of active duty. 

2.  The presumption of soundness has not been rebutted by 
clear and unmistakable evidence that Meniere's disease was 
present prior to service and did not undergo an increase in 
severity during service.


CONCLUSION OF LAW

The presumption of soundness at service entry has not been 
rebutted and Meniere's disease had its onset during active 
duty.  38 U.S.C.A. 1110, 1111 (West 2002); 38 C.F.R. § 
3.306(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2009), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that service 
connection for Meniere's disease is warranted does not 
preclude the Board from adjudicating the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran by granting service connection and a decision at 
this point poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran contends that his Meniere's disease did not pre-
exist service because in October 2004, upon enlistment in his 
second period of active duty service, he received an 
authorized medical release that indicated he met retention 
standards.  

The evidence of record reveals that during the Veteran's 
first period of service, which ended in January 1992, he had 
no complaints, treatment or diagnosis of Meniere's disease.  
He entered active duty for his second period of service 
October 15, 2004.  In a Pre-Deployment Health Assessment 
dated October 18, 2004 the Veteran indicated "hearing" only 
as a medical problem/concern.  On a Medical Record-
Supplemental Medical Data form also dated October 18, 2004, 
the Veteran stated that he saw a doctor for left ear hearing 
and was told that he had Meniere's disease.  In an October 
21, 2004 supplemental medical record it was noted that the 
Veteran had episodic vertigo.  It was also noted that the 
Veteran believes his hearing loss was stated as being 
associated with Meniere's disease.  The examiner assessed the 
following: noise exposure, four years active all-combat arms 
experiences, very concerned with balance, currently 
experiencing fullness of the left ear, and last spell of 
vertigo one and one half months ago.  On October 22, 2004 the 
Veteran was diagnosed with unilateral sensorineural hearing 
loss, left ear, most likely due to combination of viral and 
noise.  On that same day a release from medical authority was 
issued which referenced the diagnosis of left unilateral 
sensorineural hearing loss and indicated that the Veteran was 
medically fit for duty and may rejoin his unit.  It was also 
noted that the Veteran's left unilateral sensorineural 
hearing loss was pre-existing and was not aggravated during 
that period of active duty.  The Board finds that there was 
no assessment or diagnosis of Meniere's disease during these 
pre-deployment health assessments.

In October 2006 the Veteran was seen by a private physician, 
W.W., M.D., who evaluated him for episodic vertigo, tinnitus, 
aural pressure and hearing loss.  Dr. WW noted that the 
Veteran has had symptomatic left sided ear problems over the 
last several years and has a history highly suggestive of 
labyrinthine hydrops.  He further noted that after reviewing 
the Veteran's audiograms, his clinical picture is consistent 
with labyrinthine hydrops or Meniere's.  In October 2006 the 
Veteran was put on temporary physical profile for Meniere's 
disease.  A Medical Board evaluation in December 2006 
revealed a diagnosis of Meniere's disease based on Dr. W.W.'s 
evaluation in October 2006 and clinical examination to 
include audiograms.  The Medical Board concluded that the 
Veteran failed to meet retention criteria.  In January 2007 
the Physical Evaluation Board (PEB) determined that the 
Veteran's Meniere's 's syndrome had its onset in 2004 while 
he was a drilling reservist.  The PEB also found that the 
Veteran's Meniere's 's syndrome was not service incurred or 
permanently aggravated, that is, it pre-existed service and 
had increased only to the extent of its accepted normal and 
natural progression.  The Veteran was found to be physically 
unfit for service and the disposition was separation from 
service without disability benefits.

In April 2007, the Veteran underwent a VA audiological 
examination.  During the examination he reported that he was 
diagnosed with Meniere's disease while in service.  He stated 
that he was diagnosed in 2006, before his second deployment 
to Iraq.  He also reported episodes of dizziness and nausea.  
He reported that he had been prescribed a diuretic medication 
that he takes regularly to help control his symptoms.  The 
examiner noted that comment regarding the Veteran's diagnosis 
of Meniere's disease and the relationship between Meniere's 
disease and his current hearing loss, would need to be 
provided by the Ear Disease examiner.  

VA examination for ear disease was also conducted in April 
2007.  The examiner noted that the claims folder was 
reviewed.  A diagnosis of Meniere's disease was rendered.  

As to whether the Veteran's Meniere's disease existed prior 
to service, the Board finds that based upon a review of all 
the evidence of record, the existence of a diagnosis of 
Meniere's disease prior to service has not been established 
by clear and unmistakable evidence.  Meniere's disease was 
not identified at service entrance in the Veteran's second 
period of service.  The United Stated Court of Appeals for 
Veterans Claims (Court) of Appeals for Veterans Claims has 
held that the presumption of soundness upon entry into 
service may not be rebutted without "contemporaneous clinical 
evidence or recorded history" in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111.  The presumption is 
rebutted where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  "[T]he 
Government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness . . ."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see 
VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 
25,178 (May 5, 2004)).

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  VA bears the burden to rebut the presumption of 
aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
However, aggravation is not conceded where the disability 
underwent no increase in severity during service based on all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).

In this case, Meniere's disease was not identified clinically 
prior to the Veteran's periods of service in 2004 and 2006.  
Therefore, it cannot be said that Meniere's disease was noted 
at the time he entered into service.  The veteran is 
therefore entitled to the presumption of soundness at entry 
into active service.  

However, the Board must consider if the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The health assessments in October 2004 suggest that the 
Veteran was having audiological problems and the Veteran 
indicated that a doctor told him that he had Meniere's 
disease.  Hearsay medical evidence, as transmitted by 
layperson, is of limited probative value.  The connection 
between what a physician said and layperson's account of what 
he purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Despite the Veteran's history, 
clinical evaluations prior to his deployment did not identify 
Meniere's disease.  The initial diagnosis of Meniere's 
disease of record is dated in October 2006.  While it is 
certainly possible the Veteran had Meniere's disease 
throughout his periods of service from 2004 to 2007, there is 
no clear and unmistakable evidence that Meniere's disease 
pre-existed these periods of service and did not increase in 
severity during two tours of combat service.  He apparently 
was fit to be deployed twice into combat before it was 
determined that the disability was too severe to allow for 
his retention in service.  

Therefore, the Board finds that the presumption of soundness 
in this case has not been rebutted by clear and unmistakable 
evidence that the veteran's Meniere's disease existed prior 
to service and was not aggravated therein.  See 38 U.S.C.A. 
§ 1111; Wagner, supra; VAOPGCPREC 3-2003.  Since the 
presumption of soundness has not been rebutted and the 
initial clinical confirmation of Meniere's disease was in 
service, compensation should be granted. 


ORDER

Service connection for Meniere's disease is granted. 



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


